DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/4/2021 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Projections 73 introduced on line 5 of page 25 of the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Debris container handle 77 shown in figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Line 4 of page 25 introduces projections 73, these do not appear to be shown in the figures.  Figure 13 features an element 77 pointing towards the handle of the debris container but does not appear to be listed in the specification..  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) in view of Ward et al. (PGPub #2019/0373844).
Regarding claim 1, Baillie teaches a catch drawer litter box, comprising: a container (10) including an opening (26) and a transfer opening (42); a cavity within the container (10, and elements A, B, and C as seen in figure 1), wherein the cavity is divided (36 as seen in figure 1) between a recovery region (A, and B) and a litter region (C), wherein the opening of the container leads to the recovery region of the cavity (26, and A as seen in figure 1), wherein the transfer opening of the container is positioned between the recovery region and the litter region (36, B, and C as seen in figure 1, and 36, and 42 as seen in figure 4B); and a debris container (50) removably connected to the container within the recovery region of the cavity (50, A, and B as seen in figure 1, and Column 4, lines 11-14).  But Baillie does not teach a guide member connected to a floor of the recovery region of the cavity within the container; wherein the guide member is adapted to guide the debris container as the debris container is inserted into or removed from the cavity.
However, Ward does teach a guide member (32) connected to a floor of the recovery region of the cavity within the container (20, and 32 as seen in figure 2); wherein the guide member is adapted to guide the debris container as the debris container is inserted into or removed from the cavity (Paragraph 19, lines 1-5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide members on the floor of the container to help guide the debris container because Baillie and Ward are both cat litter boxes.  The motivation for having guide members on the floor of the container to help guide the debris container is that it helps to ensure that the debris container is in the desired location while making the placement and removal of the container easier for the owner.
Regarding claim 3, Baillie as modified by Ward teaches the catch drawer litter box of claim 1, further comprising a cover removably connected to an upper end of the container (20 as seen in figure 1, and Column 4, lines 11-13 of Baillie).
Regarding claim 4, Baillie as modified by Ward teaches the catch drawer litter box of claim 1, wherein the opening of the container is oriented perpendicularly with respect to the transfer opening of the container (26, and 36 as seen in figure 1, and 36, and 46 as seen in figure 4B of Baillie).
Regarding claim 5, Baillie as modified by Ward teaches the catch drawer litter box of claim 1, comprising a divider (36 of Baillie) in the cavity between the recovery region and the litter region (10, 36, B, and C as seen in figure 1 of Baillie).
Regarding claim 8, Baillie as modified by Ward teaches the catch drawer litter box of claim 1, further comprising a volume of litter stored within the litter region of the cavity of the container (Column 3, line 63-Column 4, line 11 of Baillie).
Regarding claim 9, Baillie as modified by Ward teaches the catch drawer litter box of claim 1, wherein the opening is positioned on a front end of the container (26 as seen in figures 1, and 2 of Baillie, as can be seen the opening is located on a front end portion of the container).
Regarding claim 11, Baillie teaches a catch drawer litter box, comprising: a container (10) including an opening (26) and a transfer opening (42); a cavity within the container (10, and elements A, B, and C as seen in figure 1); a divider (36) within the cavity for dividing the cavity of the container between a recovery region and a litter region (10, 36, B, and C as seen in figure 1), wherein the opening of the container leads to - 29 -the recovery region of the cavity (26, and A as seen in figure 1), wherein the transfer opening of the container is positioned between the recovery region and the litter region (36, B, and C as seen in figure 1, and 36, and 42 as seen in figure 4B); and a debris container (50) removably connected to the container within the recovery region of the cavity (50, A, and B as seen in figure 1, and Column 4, lines 11-14).  But does not teach a pair of guide members connected to a floor of the recovery region of the cavity within the container; wherein the pair of guide members are adapted to guide the debris container as the debris container is inserted into or removed from the cavity.
However, Ward does teach a pair of guide members  (32, and Paragraph 19, lines 1-5) connected to a floor of the recovery region of the cavity within the container (20, and 32 as seen in figure 2); wherein the pair of guide members are adapted to guide the debris container as the debris container is inserted into or removed from the cavity (Paragraph 19, lines 1-5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide members on the floor of the container to help guide the debris container because Baillie and Ward are both cat litter boxes.  The motivation for having guide members on the floor of the container to help guide the debris container is that it helps to ensure that the debris container is in the desired location while making the placement and removal of the container easier for the owner.
Regarding claim 14, Baillie as modified by Ward teaches the catch drawer litter box of claim 11, wherein the opening of the container is oriented at a right angle with respect to the transfer opening (26, and 36 as seen in figure 1, and 36, and 46 as seen in figure 4B of Baillie).
Regarding claim 16, Baillie as modified by Ward teaches the catch drawer litter box of claim 11, wherein the opening of the container is positioned on a front end of the container (26 as seen in figures 1, and 2 of Baillie, as can be seen the opening is located on a front end portion of the container).
Regarding claim 17, Baillie as modified by Ward teaches the catch drawer litter box of claim 11, further comprising a cover removably connected to an upper end of the container (20 as seen in figure 1, and Column 4, lines 11-13 of Baillie).
Regarding claim 18, Baillie as modified by Ward teaches the catch drawer litter box of claim 11, further comprising a volume of litter stored within the litter region of the cavity of the container (Column 3, line 63-Column 4, line 11 of Baillie).
Claims 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) as modified by Ward et al. (PGPub #2019/0373844) as applied to claims 1, and 11 above, and further in view of Baur (PGPub #2011/0067639).
Regarding claim 2, Baillie as modified by Ward teaches the catch drawer litter box of claim 1, but does not teach a flange within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity.  However, Bauer does teach a flange (Shown below in figure 3) within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity (The flange shown in figure 3 helps to prevent the debris container from descending farther into the litterbox and allows the portion to be easily removed).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a flange that helps to secure the debris container within the litterbox because Baillie and Bauer are both litterboxes for cats.  The motivation for having a flange that helps to secure the debris container within the litterbox is that it helps to prevent the debris container from unexpectedly moving while located in the recovery region.

    PNG
    media_image1.png
    620
    598
    media_image1.png
    Greyscale

Regarding claim 15, Baillie as modified by Ward teaches the catch drawer litter box of claim 11, but does not teach a flange within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity.  However, Bauer does teach a flange (Shown above in figure 3) within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity  (The flange shown in figure 3 helps to prevent the debris container from descending farther into the litterbox and allows the portion to be easily removed).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a flange that helps to secure the debris container within the litterbox because Baillie and Bauer are both litterboxes for cats.  The motivation for having a flange that helps to secure the debris container within the litterbox is that it helps to prevent the debris container from unexpectedly moving while located in the recovery region.
Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) as modified by Ward et al. (PGPub #2019/0373844) as applied to claim 5 above, and further in view of Thompson (PGPub #2003/0075115).
Regarding claim 6, Baillie as modified by Ward teaches the catch drawer litter box of claim 5, but does not teach that the divider comprises a first portion and a second portion, wherein the first portion is comprised of less height than the second portion.  However, Thompson does teach that the divider comprises a first portion (Shown below in figure 4) and a second portion (Shown below in figure 4), wherein the first portion is comprised of less height than the second portion (Shown below in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first portion of the divider be shorter than a second portion because Baillie and Thompson are both litterboxes for cats.  The motivation for having a first portion of the divider be shorter than a second portion is that it allows the first portion to create an opening which allows the cat to travel through to access the litterbox.

    PNG
    media_image2.png
    688
    513
    media_image2.png
    Greyscale

Regarding claim 7, Baillie as modified by Ward and Thompson teaches the catch drawer litter box of claim 6, but Baillie does not teach that the transfer opening is defined by the first portion of the divider.  However, Thompson does teach that the transfer opening is defined by the first portion of the divider (Shown above in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transfer opening be created by the first portion because Baillie and Thompson are both litterboxes for cats.  The motivation for having the transfer opening be created by the first portion is that it controls where the cat can access the litterbox and helps to ensure that the cat will walk over the debris container as it leaves.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) as modified by Ward et al. (PGPub #2019/0373844) as applied to claim 11 above, and further in view of Schwartz (US #6,237,534).
Regarding claim 13, Baillie as modified by Ward teaches the catch drawer litter box of claim 11, but does not teach that the debris container is adapted to be slid into and out of the cavity through the opening of the container.  However, Schwartz does teach that the debris container is adapted to be slid into and out of the cavity through the opening of the container (15 and 30 as seen in figure 1, and Column 6, lines 37-41).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the debris container slide into the cavity through the opening because Baillie and Schwartz are both litterboxes.  The motivation for having the debris container slide into the cavity through the opening is that it allows the debris container to be easily removed and emptied without disassembling the rest of the container.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US #5,361,725) as modified by Ward et al. (PGPub #2019/0373844) as applied to claim 11 above, and further in view of Alkire et al. (US #6,341,579).
Regarding claim 19, Baillie as modified by Ward teaches the catch drawer litter box of claim 11, but does not teach a filter removably connected to the container.  However, Alkire does teach a filter removably connected to the container (Abstract, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a removable filter because Baillie and Alkire are both litterboxes.  The motivation for having a removable filter is that it allows the filter to help reduce odor from the litterbox and can be replaced with a new filter when it becomes less effective.
Allowable Subject Matter
Claim 20 is allowed.
Claims 10, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647